DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 4, the limitation “the material of the second electrode part is provided at least one of between the end surface of the second metal layer and the first insulating film in the first direction and between the end part of the first metal layer and the end part of the second metal layer in the first direction,” in combination with “a material of the first electrode part is provided at least one of between the end surface of the first metal layer and the second insulating film in a first direction and between the end surface of the first metal layer and the end surface of the second metal layer in the first direction, the first direction being a direction perpendicular to a surface of the first insulating film,” as recited in claim 1. Specifically, Fig. 2 supports the combination of a material of the first electrode part provided between the end surface of the first metal layer and the end surface of the second metal layer in the first direction and the material of the second electrode part provided between the end part of the first metal layer and the end part of the second metal layer in the first direction, and Fig. 10 supports the combination of a material of the first electrode part provided between the end surface of the first metal layer and the second insulating film in a first direction and the material of the second electrode part is provided between the end surface of the second metal layer and the first insulating film in the first direction, however there is no support for the other possible combinations. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which
Regarding claim 1, the limitation “a surface of the first insulating film,” recited in the last line of the claim,” is unclear as to how it is related to the “a surface of the first insulating film previously recited in the claim.
Regarding claim 6, the limitation “one of the materials of the first and second parts is unclear as to if it requires one material in each of the first and second electrode parts or if it only requires one of the first and second electrode parts to comprise Cu. Further, “the [material] of the…second [part]” lacks sufficient antecedent basis.
Regarding claim 7, the limitation “one of the materials of the first and second parts is unclear as to if it requires one material in each of the first and second electrode parts or if it only requires one of the first and second electrode parts to comprise Cu. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Cioccio et al. (US 2013/0270328; herein “Di Cioccio”).
Regarding claim 1, Di Cioccio discloses in Fig. 1D and related text a semiconductor device, comprising: 
a first semiconductor substrate (2, see [0053]);
a first insulating film (4, see [0053]) provided on a first face of the first semiconductor substrate and having a first groove formed thereon;
a first metal layer (8, see [0054]) covering an inner surface of the first groove; 
a first electrode part (6 and 10, see [0053]) provided on the first metal layer and embedded in the first groove; 
a second semiconductor substrate (102) having a second face facing the first face of the first semiconductor substrate;
a second insulating film (104) provided on the second face of the second semiconductor substrate, attached to the first insulating film, and having a second groove formed thereon;
a second electrode part (106 and 110) embedded in the second groove and connected to the first electrode part; and
a second metal layer (108) provided between the second insulating film and the second electrode part, wherein
an end surface of the first metal layer (e.g. end surface of 8 in contact with 10) is recessed toward the first semiconductor substrate (2) relative to a surface of the first insulating film (4),
an end surface of the second metal layer (e.g. end surface of 108 in contact with 110) is recessed toward the second semiconductor substrate (102) relative to a surface of the second insulating film (104),
wherein a material of the first electrode part (6 and 10) is provided at least one of between the end surface of the first metal layer (end surface of 8 in contact with 10) and the second insulating film (104) in a first direction (10 is between 8 and 104 in vertical direction as shown in Fig. 1D) and between 
Regarding claim 2, Di Cioccio further discloses wherein the end surface of the first metal layer (end surface of 8 in contact with 10) is recessed toward the first semiconductor substrate (2) relative to a surface (e.g. surface of 10 in contact with 110 and 104) of the first electrode part (6 and 10).
Regarding claim 4, Di Cioccio further discloses wherein
the end surface of the second metal layer (end surface of 108 in contact with 110) is recessed toward the second semiconductor substrate (102) relative to a surface (e.g. surface of 110 in contact with 10 and 4) of the second electrode part (106 and 110), and
the material of the second electrode part (106 and 110) is provided at least one of between the end surface of the second metal layer (end of 108 in contact with 110) and the first insulating film (4) in the first direction (110 is between 108 and 4 in vertical as shown in Fig. 1D) and between the end part of the first metal layer and the end part of the second metal layer in the first direction.
Regarding claims 6 and 7, Di Cioccio further discloses 
a silicon dioxide film is used as the first and second insulating films (4 and 104, see [0053]),
copper is used as one of the materials of the first and second electrode parts (6, 10, 106 and 110 comprise Cu, see [0053]), and
titanium is used as the first and second metal layers (8 and 108 comprise Ti/TiN, for example, see [0054]).
Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanida et al. (US 2016/0013099; herein “Tanida”).
Regarding claim 1, Tanida discloses in Fig. 6 and related text a semiconductor device comprising: 
a first semiconductor substrate (31, see [0023]);

a first metal layer (34 and 53, see [0033]) covering an inner surface of the first groove;
a first electrode part (36, see [0033]) provided on the first metal layer and embedded in the first groove;
a second semiconductor substrate (21, see [0024]) having a second face facing the first face of the first semiconductor substrate;
a second insulating film (22, see [0024]) provided on the second face of the second semiconductor substrate, attached to the first insulating film, and having a second groove formed thereon; and
a second electrode part (26, see [0039]) embedded in the second groove and connected to the first electrode part, 
a second metal layer (24 and 25, see [0039]) provided between the second insulating film (22) and the second electrode part (26), wherein
an end surface of the first metal layer (e.g. concave surface of 35, filled with 36) is recessed toward the first semiconductor substrate (31) relative to a surface of the first insulating film (32);
an end surface of the second metal layer (e.g. concave surface of 25, filled with 26) is recessed toward the second semiconductor substrate (21) relative to a surface of the second insulating film (22),
wherein a material of the first electrode part (36) is provided at least one of between the end surface of the first metal layer and the second insulating film in a first direction and between the end surface of the first metal layer and the end surface of the second metal layer in the first direction (36 is between concave surface of 35 and concave surface of 25, see Fig. 6), the first direction being a direction perpendicular to a surface of the first insulating film.
Regarding claim 2, Tanida further discloses the end surface (concave surface of 35) of the first metal layer is recessed toward the first semiconductor substrate (31) relative to a surface of the first electrode part (36). 
Regarding claim 4, Tanida further discloses 
the end surface (concave surface of 25) of the second metal layer is recessed toward the second semiconductor substrate (21) relative to a surface of the second electrode part (26), and
the material of the second electrode part is provided at least one of between the end surface of the second metal layer and the first insulating film in the first direction and between the end part of the first metal layer and the end part of the second metal layer (26 is between concave surface of 25 and concave surface of 35, see Fig. 6) in the first direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanida, as applied to claims 1 and 4 above, and further in view of Ngo et al. (US 6,596,631; herein “Ngo”).
Regarding claims 6 and 7, Tanida further discloses 
copper is used as one of the materials of the first and second electrode parts (36 and 26, see [0054]), and 
titanium is used as the first and second metal layers (34/35 and 24/25, see [0053]), 
but does not disclose
a silicon dioxide film is used as the first and second insulating films.
In the same field of endeavor, Ngo teaches in Fig. 4 and related text a semiconductor device comprising
a silicon dioxide film (see col. 7  line 63 and col. 8 line 34-36) is used as the insulating film (interlayer dielectrics 10/41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tanida by having a silicon dioxide film used as the interlayer dielectric, as taught by Ngo, in order to employ a well-known dielectric material with sufficient dielectric properties. The limitation “first and second insulating films” is therefore taught by the combination of the interlayer dielectric being silicon dioxide, as shown by Ngo, and the presence of a first and second interlayer dielectric, as shown by Tanida. 

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/24/2021